Citation Nr: 1131955	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-03 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for bilateral foot disability, to include onychomycosis and bunions, but not including right 5th toe amputation, peripheral vascular disease and chronic venous insufficiency.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for chronic venous insufficiency.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of colon cancer.   



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967 and from March 1968 to March 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing at the local RO was held in February 2009.  The Board previously remanded this case for further development in June 2009.  

The issue of entitlement to service connection for heart disability was also remanded.  However, a subsequent rating decision in April 2011 granted service connection for ischemic heart disease.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The Board observes that the U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Given that the Veteran has described numerous symptoms and has been diagnosed with various disabilities concerning his feet and legs, the Board has recharacterized the issues pertaining to the feet and legs as set forth on the front page of this decision.  

The issues of an increased rating for diabetes mellitus, type II, and service connection for eye disability, bilateral foot disability and chronic venous insufficiency as well as whether new and material evidence has been received for service connection for colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's peripheral vascular disease is causally related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's peripheral vascular disease is proximately due to the service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the Veteran's claim for service connection for peripheral vascular disease, to include as secondary to his service-connected diabetes mellitus, type II.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  Since the Veteran's claim was received in March 2006, the Board is of the opinion that the revised version does not apply. 

The Veteran's service treatment records are silent with respect to any complaints of or diagnosis of peripheral vascular disease.  However, post-service treatment records have been reviewed and associated with the claims file, which do show a diagnosis of peripheral vascular disease.  

The Veteran was afforded a VA examination in January 2011.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's peripheral vascular disease was most likely due to the service-connected diabetes mellitus.  The examiner rationalized that peripheral vascular disease was a well known and common sequelae of diabetes.  The examiner also observed that the Veteran's left fifth toe amputation was due to gangrene due to poor arterial supply to the foot.  

However, while the RO granted service connection for left fifth toe amputation in the April 2011 rating decision, it failed to address the Veteran's peripheral vascular disease. 

There is no competent medical evidence of record to show that the Veteran's peripheral vascular disease is directly related to service.  Significantly, the Veteran has never claimed that his peripheral vascular disease is directly related to service.  However, the January 2011 VA examiner found that the Veteran's peripheral vascular disease was most likely due to the service-connected diabetes mellitus, type II.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted on a secondary basis for peripheral vascular disease.  See 38 U.S.C.A. § 5107(b).  

In closing, with respect to this issue, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for peripheral vascular disease is warranted on a secondary basis.  To that extent, the appeal is granted.  


REMAND

Initially, the Board observes that in its June 2009 remand, the issues of entitlement to increased rating for diabetes mellitus, type II, and whether new and material evidence has been received to reopen a claim for residuals of colon cancer were also remanded for further development, to include obtaining VA treatment records and affording the Veteran a VA examination with respect to his diabetes mellitus.  Thereafter, the RO was directed to readjudicate these issues and issue a supplemental statement of the case.  While a supplemental statement of the case was issued in April 2011, it failed to address either of these issues.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for readjudication.   
 
Further, with respect to the issue of an increased rating for diabetes mellitus, type II, as noted in the Board's prior remand, the Veteran was afforded VA examinations in September 2006 and January 2008.  However, the claims file was not available at either examination.  Thus, the Board remanded this issue to afford the Veteran another VA examination to determine the severity of his diabetes mellitus and its complications.  While the Veteran was afforded a VA examination in July 2010, the claims file was not available for review as directed in the Board remand and the January 2011 examination primarily addressed the Veteran's heart disability, peripheral vascular disorder and chronic venous insufficiency and did not clearly address the severity of his diabetes mellitus.  Thus, in order to comply with the Board's remand, the Veteran must be afforded a sufficient VA examination to address the severity of the Veteran's diabetes mellitus, type II, to allow for evaluation under the appropriate rating criteria.  See Stegall v. West, 11 Vet.App. 268 (1998).
  
Moreover, the Board also directed the VA examiner to offer an opinion as to whether the Veteran's eye disability and bilateral foot disability were proximately due to or aggravated by the Veteran's service-connected diabetes mellitus, type II, pursuant to 38 C.F.R. § 3.310; and whether the Veteran's eye disability and bilateral foot disability were directly related to service, to include exposure to herbicides.  While the January 2011 VA examiner opined that the Veteran's current eye disability was not secondary to his service-connected diabetes mellitus, type II, he failed to offer an opinion on direct service connection.  Further, a VA diabetic foot examination done that same month indicated that the Veteran had onychomycosis and bunions and neither of these disabilities was addressed by the January 2011 VA examiner.  Thus, given these deficiencies, the Board finds that the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, the January 2011 examiner also diagnosed the Veteran with chronic venous insufficiency and indicated that this was not related to service or his diabetes mellitus, type II, and rationalized that there was nothing in the service treatment records, and the medical literature did not support diabetes as the cause.  However, the Veteran has now been awarded service connection for peripheral vascular disease and given the nature of these disabilities, the Board finds that this issue should be addressed in a VA examination to determine whether it is secondary to the Veteran's now service-connected peripheral vascular disease.  

Lastly, the Board directed the RO to obtain any VA treatment records from April 2005 to the present.  While the RO did obtain VA treatment records from the Columbia South Carolina VA Medical Center, in an August 2007 authorization, the Veteran specifically indicated that he received treatment at the Greenville, South Carolina VA Outpatient Clinic.  It is unclear from the record whether these records have been requested.  In light of the need to remand for other matters, the RO should take appropriate steps to obtain copies of all VA treatment records from April 2005 to the present from the Greenville, South Carolina VA Outpatient Clinic.
 See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain copies of all VA treatment records from April 2005 to the present from the Greenville, South Carolina VA Outpatient Clinic.  If there are no records, it should be clearly documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his diabetes mellitus, type II, and its complications.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished and the examiner should clearly indicate whether the Veteran's diabetes mellitus, type II, requires him to regulate his activities.  

3.  The Veteran should also be scheduled for an appropriate VA examination(s) to determine the etiology of any eye disability, bilateral foot disability, including onychomycosis and bunions, and chronic venous insufficiency.  It is imperative that the claims file be made available to the examiner for review in connection with the examination(s).  After reviewing the claims file and examining the Veteran, the examiner(s) should clearly delineate all disabilities of the eyes and feet, other than left fifth toe amputation and peripheral vascular disease.  Further, the examiner(s) should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any eye disability or bilateral foot disabilities, including onychomycosis and bunions, are related to service, to include exposure to herbicides?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any eye disability or bilateral foot disabilities, including onychomycosis and bunions are proximately due to, or caused by, the Veteran's service-connected diabetes mellitus, type II?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any eye disability or bilateral foot disabilities, including onychomycosis and bunions, have been aggravated by the Veteran's service-connected diabetes mellitus, type II?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that chronic venous insufficiency is proximately due to, or caused by, the Veteran's service-connected peripheral vascular disease?

     e)  Is it at least as likely as not (a 50% or higher degree of probability) that chronic venous insufficiency has been aggravated by the Veteran's service-connected peripheral vascular disease?

A detailed rationale for all opinions expressed should be provided. 

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  Thereafter, all of the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


